—Order unanimously affirmed, with costs to respondent Hitchcock. Memorandum: This action arose out of an accident on September 6, 1975 involving an automobile operated by plaintiff Bond and a motorcycle operated by defendant-respondent Hitchcock. Plaintiff Bond collected first-party no-fault benefits from his insurer, plaintiff Allstate Insurance Co. On September 16, 1977, plaintiffs brought an action to recover said payments from defendant-respondent who is insured in a liability policy issued by Country-Wide Insurance Co. It appears from the bill of particulars that plaintiffs’ total claim for damages is $2,996.72, the exact sum paid to Bond as first-party benefits by Allstate. Inasmuch as plaintiff Bond has made no claim for pain and suffering and cannot share in the claim for first-party benefits, we proceed as if Allstate were the sole plaintiff. The appeal here is from Special Term’s denial of the motion of appellants, the attorneys for Country-Wide, for permission to withdraw as attorneys for defendant-respondent Hitchcock. Appellants contend that inasmuch as Country-Wide did not provide first-party benefit coverage for defendant-respondent, it bears no statutory or contractual duty to defend and indemnify defendant-respondent in an action against her for recoupment of such benefits paid to plaintiff Bond. The contention is without merit. Because she was operating a motorcycle, defendant-respondent was not covered for first-party benefits under subdivision 1 of section 673 of the Insurance Law and was a "noncovered person” within the meaning of subdivision 2 of section 673. Plaintiff Bond would, therefore, not have been precluded by subdivision 1 of section 673 of the Insurance Law from suing defendant-respondent for his damages including his pain and suffering and the amount paid to him as first-party benefits for which Allstate would have had a lien Under subdivision 2 of section 673. (See Matter of Ackerman [Forbes], 66 AD2d 1027; United States Fid. & Guar. Co. v Stuyvesant Ins. Co., 61 AD2d 1122.) Subdivision 2 of section 673 provides that "The failure of [the insured to sue] within two years after the accrual thereof shall operate to give the insurer a cause of action for the amount of first party benefits paid or payable against any person who may be liable to the *1053covered person”. Inasmuch as plaintiff Bond did not commence such suit within two years after the accrual thereof and now asserts no claim other than for first-party benefits, plaintiff Allstate may proceed under subdivision 2 of section 673 with its cause of action for first-party benefits against defendant-respondent Hitchcock for which she is covered by Country-Wide’s liability policy. The motion of Country-Wide’s attorneys to withdraw was, therefore, properly denied. (Appeal from order of Cayuga Supreme Court— withdraw as attorneys.) Present—Cardamone, J. P., Simons, Hancock, Jr., Callahan and Moule, JJ.